Wagner, J. (concurring).
In view of the fact that we search in vain for an applicable instance of the employment of the phrase ‘ ‘ divisible contract to sell or sale ’ ’ in the act, that the prefatory words of definition render even its use as there defined dependent and conditional upon both the context and subject matter at hand, and furthermore that the courts have constantly been zealous in resisting implied repeals of the common law, I cannot subscribe to an interpretation of section 156 of the Personal Property Law which would attribute to the legislature by its enactment, in the absence of any clear and affirmative expression by it, an intention to overrule the law as it previously existed. Had the legislature so intended, it is inconceivable that we would be remitted to the *310process of mere inference to ascertain it. A change so drastic should he more adequately proclaimed. Nor can support be found for the judgment herein under section 125, “ description;” a strained and evidently undesigned meaning as pointed out by my colleague Mr. Justice Bijur. I vote for reversal.